         Case: 3:20-cv-01110-JJH Doc #: 9 Filed: 03/16/21 1 of 4. PageID #: 68




                                 UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION



         Jeremy Kerr,                                                     Case No. 3:20-cv-01110

                           Plaintiff

         v.                                                               MEMORANDUM OPINION
                                                                              AND ORDER

         Judge John Collier,

                           Defendant




                                         BACKGROUND AND HISTORY


         Before me is Plaintiff’s pro se Motion to Alter or Amend Judgment under Federal Civil

Procedure Rule 59(e). Plaintiff Jeremy Kerr filed this action under 42 U.S.C. § 1983 against Henry

County Common Pleas Court Judge John Collier, claiming that in 2013, the judge improperly

granted the opposing party’s Charging Order allowing that party to collect their judgment from

Plaintiff’s interest in limited liability companies. He asked me to declare that the Charging Order

violated his right to due process and is void, along with all other proceedings and Orders that

happened or were issued after that date. I dismissed the Complaint on two grounds. First, I

concluded that the Rooker-Feldman Doctrine prohibits me from overturning a state court judgment

or Order. I cannot void the state court’s Charging Order and nullify all other proceedings and

Orders that occurred after that date.1 Second, I concluded the action was filed well beyond the two-


1         The state court proceedings continued until 2018, and included appeals, the appointment of a receiver, and
other collections actions.
        Case: 3:20-cv-01110-JJH Doc #: 9 Filed: 03/16/21 2 of 4. PageID #: 69


year statute of limitations period for § 1983 actions. Plaintiff seeks to reinstate his case to my active

docket claiming the Rooker-Feldman Doctrine does not apply to due process claims and contending

that the statute of limitations does not apply because the judgment should be declared to be void.


        “A district court may grant a Rule 59(e) Motion to Alter or Amend Judgment only if there is:

‘(1) a clear error of law; (2) newly discovered evidence; (3) an intervening change in controlling law;

or (4) a need to prevent manifest injustice.’ ” Henderson v. Walled Lake Consol. Schs., 469 F.3d 479, 496

(6th Cir. 2006) (quoting Intera Corp. v. Henderson, 428 F.3d 605, 620 (6th Cir. 2005)). Rule 59 motions

“are not intended as a vehicle to relitigate previously considered issues ... and are not the proper

vehicle to attempt to obtain a reversal of a judgment by offering the same arguments previously

presented.” Kenneth Henes Special Projects Procurement v. Cont'l Biomass Indus., Inc., 86 F. Supp. 2d 721,

726 (E.D. Mich. 2000) (emphasis and citation omitted); see also Sault Ste. Marie Tribe of Chippewa

Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998) (noting that a Rule 59(e) motion “is not an

opportunity to re-argue a case” nor an avenue to raise arguments that “could have, but [were] not”

raised before); Beltowski v. Bradshaw, No. 1:08 CV 2651, 2009 WL 5205368, at *4 (N.D. Ohio Dec.

23, 2009) (“The motion for reconsideration should not provide the parties with an opportunity for a

second bite at the apple.”).


         Plaintiff asserts that my Opinion contained two clear errors of law. First, citing Catz v.

Chalker, 142 F.3d 279 (6th Cir. 1998), he argues that because he asserted a claim for denial of due

process, the Rooker-Feldman Doctrine does not apply. Second, he contends that because the

judgment in question should be considered void, the two-year statute of limitations does not apply

to his challenge.


        As an initial matter, Catz v. Chalker, 142 F.3d 279 (6th Cir. 1998) was overruled by Coles v.

Granville, 448 F.3d 853, 857-59 (6th Cir. 2006). The focus is no longer on whether the federal claim

is “inextricably intertwined” with the state court judgment. Catz, 142 F.3d at 293. Instead, the

                                                      2
        Case: 3:20-cv-01110-JJH Doc #: 9 Filed: 03/16/21 3 of 4. PageID #: 70


inquiry is on whether the source of Plaintiff’s injury is the state court judgment itself and whether

Plaintiff is asking me to review that judgment and overturn or void it. McCormick v. Braverman, 451

F.3d 382, 393 (6th Cir. 2006); Kovacic v. Cuyahoga County Dep't of Children and Family Services, 606 F.3d

301, 308-311 (6th Cir. 2010); Berry v. Schmitt, 688 F.3d 290, 298-99 (6th Cir. 2012). In this case, that

is exactly what Plaintiff is asking me to do. He is challenging a Charging Order issued in 2013 by a

state court judge to allow the opposing party to collect on a judgment that previously had been

issued. Plaintiff asks me to void not only the Charging Order but asks me to void all subsequent

Orders issued in that case and nullify all subsequent proceedings. It is impossible for me to take

those actions without exercising what is in substance appellate review of the state court proceedings.

I cannot void or vacate judgments issued by the state court in a state civil case. Hall v. Callahan, 727

F.3d 450, 453-55 (6th Cir. 2013). Moreover, his argument that he is challenging the Order on

procedural grounds is unavailing. If I construe Rooker-Feldman to allow attacks on a state court’s

alleged procedural errors, then federal courts could extensively review state court trial proceedings, a

task belonging to state appellate courts. Id.


        Furthermore, Plaintiff could and should have raised his concerns to the Ohio Appellate

Courts in 2013. Instead, he tried to attack that Order seven years later through a civil rights action

under 42 U.S.C. § 1983. The statute of limitations for filing any claim under § 1983 is two years.


        Plaintiff cites a staff note in the Ohio Rule of Civil Procedure to say that a void judgment is

not subject to statute of limitations issues. A broader reading of that reference provides context for

that statement. The commentators noted that unlike Federal Civil Procedure Rule 60(b), the Ohio

Rule does not provide a basis for relief from judgment for a void (as opposed to voidable) judgment.

The rationale for this exclusion was that such a provision was unnecessary because a truly void

judgment, one entered without subject matter jurisdiction or personal jurisdiction of the Defendant,

can be declared to be void by any Ohio court without regard to the statute of limitations in question

in that action. There are several problems with Plaintiff’s application of that staff note here. First,
                                                     3
           Case: 3:20-cv-01110-JJH Doc #: 9 Filed: 03/16/21 4 of 4. PageID #: 71


the Charging Order was entered in a case in which neither the state court’s subject matter

jurisdiction over the case nor the personal jurisdiction over the parties was an issue. Under Ohio

law, that would not make the Charging Order void, but rather voidable at best. No Ohio court

declared the Charging Order to be void and as stated above, I am barred by the Rooker-Feldman

Doctrine from doing so. The claim brought to this federal court under 42 U.S.C. § 1983 is one

involving an active and still valid state court Order. Second, Ohio Civil Procedure Rule 60(b) has no

effect on the two-year statute of limitations for bringing claims in federal court under 42 U.S.C. §

1983. The Charging Order in question was issued in 2013. Even if Plaintiff could get past the bar

of Rooker-Feldman, the statute of limitation for bringing an action under 42 U.S.C. § 1983 expired

in 2015.


                                            CONCLUSION


       Therefore, Plaintiff’s Motion to Alter or Amend Judgment under Rule 59(e) (Doc. No. 7) is

denied. His Request for an Order (Doc. No. 8) is denied as moot. I certify, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.


       So Ordered.




                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                   4
